Citation Nr: 0937623	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  94-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
laminectomy for herniated disc, L5-S1 with chronic pain and 
numbness of the left lower extremity with left foot drop 
(lumbar spine disability), currently evaluated as 60 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected cervical spine disc herniation 
with radiculopathy.

3.  Entitlement to an effective date earlier than February 
26, 2001, for the award of service connection for cervical 
spine disc herniation with radiculopathy.

(The issue of entitlement to an effective date earlier than 
December 24, 1986, for the award of service connection for 
migraine headaches is being adjudicated in a separate 
decision).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran subsequently perfected this appeal.  In 
May 2007, the Board denied the increased rating claim for 
lumbar spine disability, in pertinent part.  

The Veteran subsequently filed a timely appeal of the Board's 
May 2007 decision with the United States Court of Appeals for 
Veterans Claims (Court).  In August 2009, the Court vacated 
the May 2007 Board's denial of an evaluation in excess of 60 
percent for service- connected lumbar spine disability, and 
remanded such issue to the Board for readjudication 
consistent with the July 2008 Joint Motion for Remand.  The 
appeal as to the remaining issues in the May 2007 decision 
was dismissed.  

The matters of entitlement to an increased rating for 
service-connected cervical spine disability, and entitlement 
to an earlier effective date for the award of service 
connection for a cervical spine disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by 
limited lumbar spine motion, spinal fusion at L5-S1, and 
paralysis of the common peroneal nerve; ankylosis or 
fractured vertebrae of the lumbar spine are not shown.  

2.  The Veteran has not submitted evidence tending to show 
that his service- connected lumbar spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to September 23, 2002, the criteria 
for an evaluation in excess of 60 percent for lumbar spine 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321 DC 5293 (2002).

2.  For the period from September 23, 2002, the criteria for 
an evaluation in excess of 40 percent for the orthopedic 
manifestations of lumbar spine disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, 4.72, DC 5293 (2002 and 2003), 5243 (2008), 8521 
(2008).

3.  For the period from September 23, 2002, the criteria for 
a separate 40 percent evaluation for paralysis of the 
peroneal nerve are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, DC 8521 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).



Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In the present case, the Veteran was provided with the notice 
required by the VCAA for increased evaluation claims in 
November 2001 and December 2001 letters.  Collectively, these 
letters informed him of the evidence required to substantiate 
the increased rating claim, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Moreover, a December 2003 "DRO" statement of the 
case (SOC) informed the Veteran of the pertinent regulatory 
criteria for his increased rating claim and the reasons and 
bases for the denials.  
The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome as the Veteran demonstrated actual knowledge of 
what was needed to support his claim.  For example, through 
written statements and argument, the Veteran and his 
representative demonstrated familiarity with the Diagnostic 
Codes utilized in rating the Veteran's lumbar spine 
disability.  They cited to specific criteria necessary to 
warrant either a higher or separate evaluation.  Moreover, 
the December 2003 DRO statement of the case included the 
provisions of 38 C.F.R. § 3.321, which references impairment 
in earning capacity as a rating consideration.  Based on the 
above, the Veteran can be expected to understand what was 
needed to support his claim, including the impact of his 
disability on his daily life and ability to work.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All available evidence pertaining to the Veteran's claim has 
been obtained.  The claims folder contains medical records, 
including VA surgical, hospital and outpatient treatment 
records and numerous written statements from the Veteran in 
support of his claim.  In addition, the Veteran was afforded 
VA examinations in 2002 and 2005 pertinent to the claim on 
appeal. The Board finds that VA has satisfied its duty to 
notify and to assist.  All obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the Veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the Veteran's increased 
rating claim for service-connected lumbar spine disability, 
no additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2008) (harmless 
error).

II.  Background

The Veteran essentially asserts that his service-connected 
lumbar spine disability is more severe than contemplated by 
the current 60 percent evaluation.  

By way of history, the Veteran sustained a fall in July 1995 
resulting in an injury to the lumbar spine.  He underwent a 
lumbar laminectomy for a herniated disc at the L5-S1 level in 
February 1996; diagnosis was recurrent herniated disc at L5-
S1 and a grade I spondylolisthesis.  

According to VA examinations performed in April 1996, the 
Veteran reported that the lumbar spine pain was alleviated 
after the February 1996 surgery; however, he complained of 
numbness in his left leg emanating from his buttocks, 
radiating down the lateral aspect of his left leg under the 
foot.  He also developed a drop foot, which he did not have 
before the surgery.  Neurological findings from the April 
1996 examination noted weakness of the anterior tibialis, 
peroneus longus, posterior tibialis, extensor hallucis 
longus.  The physician graded these muscles as 2-3/5, 
hypotonic.  Reflexes were absent in the patellas and in the 
Achilles.  Gait revealed that the Veteran was walking with a 
cane and wearing a drop-foot-type of brace. There was also 
diminished appreciation of pin and touch in the L5-S1 aspect 
of his left leg.  The physician assessed that the Veteran had 
residual motor weakness, sensory loss, reduced reflexes, and 
gait disturbances secondary to the lumbar process.

The RO granted service connection for the Veteran's lumbar 
spine disability in a July 1996 rating decision.  The Veteran 
was assigned a 40 percent evaluation from July 15, 1995, a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 from 
February 6, 1996, and a 60 percent evaluation from April 1, 
1996.  

Hospital records dated in June 2000 indicated that a L5-S1 
posterior lumbar interbody fusion was performed.  The Veteran 
was then assigned a 100 percent evaluation under 38 C.F.R. § 
4.30 from June 19, 2000, and a 60 percent evaluation from 
October 1, 2000.  

VA examination report dated in September 2002 showed atrophy 
of the Veteran's left gastro musculature of approximately 
three-quarter of an inch.  There was no toe or heel rising 
and possible on the left foot.  He exhibited weak gluteus on 
his left side as well.  Positive straight leg raising exists 
on the left lower extremity to 40 degrees.  The Veteran was 
noted for using a cane and a left foot drop brace as aids.  
Range of lumbar spine motion was as follows:  40 degrees of 
flexion, 15 degrees of right and left bending, and 0 degree 
of extension.  The examiner indicated that repeated motion 
caused more pain and more loss of function.  

VA orthopedic examination report dated in July 2005 notes 
that the Veteran's gait was antalgic.  He used a cane to 
ambulate.  The July 2005 VA examination report showed forward 
flexion to 20 degrees, backward extension to 0 degrees, 
lateral flexion to 10 degrees bilaterally and lateral 
rotation to 10 degrees bilaterally.  The examiner noted pain 
at the end of motion, but not additional limitation of ranges 
of motion, pain, incoordination, fatigability, or weakness 
after repetitive motion or flexion.  

VA neurological examination report dated in July 2005 added 
that the Veteran exhibited diminished sensation to vibration, 
temperature, and pain in the left lower extremity in a 
stocking distribution.  Gait caused a pain and the Veteran 
wore a left lower extremity brace.  Foot dorsiflexion on the 
left side, left hamstring, quadriceps, hip abduction and 
adduction were all performed during the July 2005 VA 
neurological examination.  The Veteran could not dorsiflex 
his ankle or the big toe.  Knee jerks and ankle jerks were 
absent bilaterally.  The left leg was slightly smaller than 
the right and the muscle is slightly atrophied.  There was 
absent vibration sense in the left leg.  He had absent light 
touch and pain sensation in the left leg.  


III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  As in this case, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nonetheless, a recent decision of the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2008).  The guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008) 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

During the pendency of this appeal, the regulations for 
rating disabilities of the spine have twice been revised, 
effective September 23, 2002; and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change. 

The RO has considered and notified the Veteran of the former 
and current versions of the relevant criteria in the February 
2003 rating decision, December 2003 SOC, and subsequent 
SSOCs.  The Board's following decision results in no 
prejudice to the Veteran in terms of lack of notice of the 
regulatory revisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board has evaluated the Veteran's lumbar spine disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
Veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

The RO assigned a 60 percent evaluation for lumbar spine 
disability under Diagnostic Code (DC) 5293 for intervertebral 
disc syndrome.  Prior to September 23, 2002, intervertebral 
disc syndrome warranted a 20 percent rating when it was 
moderate, with recurrent attacks.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurring attacks with intermittent relief.  A 60 percent 
rating was warranted when the intervertebral disc syndrome 
was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, 
intermittent relief. 38 C.F.R. § 4.71a, DC 5293 (2001).  
Since this rating code contemplates limitation of motion, a 
separate rating for limitation of motion would not be 
warranted. VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 
31262 (1998).  A 60 percent evaluation was the highest 
evaluation available under this DC.  38 C.F.R. § 4.71a, DC 
5293 (2001).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. This regulation was again slightly revised in 
September 2003.  See infra.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003). The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

In addition, a September 2003 revision to the intervertebral 
disc syndrome code stated that intervertebral disc syndrome 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. Orthopedic disabilities are rated using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Similarly, neurological disabilities are rated 
separately using criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, DC 
5243, Note 1, Note 2 (2003-04).

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.
Under DC 8521, a 10 percent evaluation is warranted for mild 
incomplete paralysis. A 20 percent evaluation is warranted 
for moderate incomplete paralysis.  A 30 percent evaluation 
is warranted for severe incomplete paralysis.  A 40 percent 
evaluation is warranted for complete paralysis, with foot 
drop and slight droop of the first phalanges of all toes, 
cannot dorsiflex the foot, extension of proximal phalanges of 
the toes lost, adduction weakened; and anesthesia covers the 
entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 
8521.

Under DC 5285, a 60 percent evaluation is warranted for 
residuals of a fractured vertebra without cord involvement; 
abnormal mobility requiring neck brace (jury mast).  A 100 
percent evaluation is warranted for residuals of a fractured 
vertebra with cord involvement, bedridden, or requiring long 
leg braces, or consider special monthly compensation: with 
lesser involvements for limited motion, nerve paralysis.

Under DC 5286, a 60 percent evaluation is warranted for 
favorable ankylosis of the spine, while a 100 percent 
evaluation is warranted for unfavorable ankylosis angle, with 
marked deformity and involvement of major joints (Marie- 
Strumpell type) or without other joint involvement (Bechterew 
type).

Prior to September 26, 2003

An evaluation greater than 60 percent is not warranted for 
the Veteran's lumbar spine disability under DC 5293, as a 60 
percent evaluation is the highest evaluation available under 
such code.  The Board further notes that a 60 percent 
evaluation takes into consideration neurological impairment 
inherent in intervertebral disc syndrome, "persistent 
symptoms compatible with sciatic neuropathy...or other 
neurological findings appropriate to the site of the diseased 
disc." 38 C.F.R. § 4.71a.  

The provisions for intervertebral disc syndrome do not 
expressly prohibit a separate neurological rating from being 
assigned.  The schedule of ratings specifically instructs 
against "pyramiding" or "[t]he evaluation of the same 
disability under various diagnoses."  38 C.F.R. § 4.14.  
Further, in recognizing that a single disease entity may 
result in separate ratable disabilities, the regulations also 
provide that "[e]xcept as otherwise provided in [the] 
schedule, the disabilities arising from a single disease 
entity, e.g. arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately as are all other 
disabling conditions, if any." 38 C.F.R. § 4.25(b). The 
Court in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
construed the provisions regarding separate disability 
evaluations with respect to a disability that resulted in 
multiple symptoms and stated "the critical component is that 
none of the symptomatology...is duplicative of or overlapping 
with the symptomatology of other two conditions." The Court 
found that three separate disability evaluations were 
warranted for the veteran's disorder. Id. 

While the holding in Esteban supports the assignment of 
neurological symptomatology of the lower extremity which is 
neither duplicative nor overlapping of the criteria for 
evaluation of intervertebral disc syndrome, the Board notes 
that foot drop is a manifestation of intervertebral disc 
syndrome.  See Bierman v. Brown, 6 Vet. App. 125, 126 (1994) 
(citing provisions in The Merck Manual (16th ed. 1992)).  
Thus, the intervertebral disc syndrome manifestation of foot 
drop appears to be, at minimum, overlapping with the criteria 
in the schedule of ratings for impairment of the popliteal 
nerve.

The probative medical evidence shows that the veteran's 
degenerative disc disease is manifested by external popliteal 
nerve damage, foot drop, and lower leg atrophy of the right 
extremity.  The Board finds that these manifestations 
correspond to the criteria in the schedule of ratings for 
positive neurologic findings appropriate to the site of the 
diseased disc and establish pronounced intervertebral disc 
syndrome with persistent symptoms with little intermittent 
relief.  The Board notes that the left foot drop is the 
primary manifestation of the veteran's service-connected 
disability and accordingly concludes that separate 
evaluations under Diagnostic Codes 5293 and 8521 are not in 
order.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 
C.F.R. § 4.14.

The next higher schedular evaluation of 100 percent for the 
spine is not warranted without complete bony fixation of the 
entire spine, or residuals of vertebral fracture with cord 
involvement, causing the veteran to be bedridden or to 
require a long leg brace. 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286.  The fall that the Veteran sustained in July 1995 
did not result in a fractured vertebra.  Moreover, while the 
Veteran's motion of the lumbar spine was clearly limited on 
2002 and 2005 VA examinations, ankylosis was not present.  In 
addition, x-ray findings of the lumbar spine from August 2004 
noted status post laminectomy and posterior spinal fusion; no 
malalignment was identified.  Aside from the L5-S1 disc 
space, the other intervertebral disc spaces appeared intact.  
As such, a higher evaluation is not warranted under either DC 
5285 or 5286 under the former criteria.  38 C.F.R. § 4.71a, 
DC 5293 (2002).  

In reaching this determination, the Board has considered the 
history of the veteran's low back disorder as well as the 
current clinical manifestations and the effect that this 
disability have on the earning capacity of the veteran. See 
38 C.F.R. §§ 4.1, 4.2, 4.41. The nature of the original 
disability has been reviewed, as well as the functional 
impairment which can be attributed to pain and weakness. See 
generally DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  However, 
for the reasons previously stated, the Board finds that the 
veteran's low back disorder is not impaired to a degree to 
warrant higher evaluations than that assigned by this 
decision under the schedule for rating disabilities.  See 
generally Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Based upon these findings and following a full review of the 
record, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran.  Gilbert v. Derwinski, 1 Vet. 
App. 49, at 56 (1990). Accordingly, the criteria for an 
evaluation in excess of 60 percent for lumbar spine 
disability have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.71a  

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  While the veteran is already at the maximum 
rating allowed under DC 5293 under the revised evaluating 
criteria when considering incapacitating episodes, separate 
40 percent ratings are warranted for limitation of motion of 
the lumbar spine (Diagnostic Code 5292) and for complete 
paralysis of the peroneal nerve (Diagnostic Code 8521).  

Current Criteria

A higher evaluation is not warranted under the current 
General Rating Formula for Diseases and Injuries of the 
Spine, because, as noted, there is no clinical evidence 
showing any ankylosis of the lumbar spine.  38 C.F.R. § 4.71a 
(2008).

The Veteran would not warrant a rating higher than 40 percent 
under DC 5243, since the spine is not ankylosed.  

The Board also finds that a higher disability evaluation is 
not warranted under DC 8521 since that is the maximum 
assignable evaluation.  The Board has also considered 38 
C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact of 
functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  However, because the Veteran is already 
receiving the maximum disability rating available (absent 
ankylosis), it is not necessary to consider 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997). 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected lumbar spine disability, 
or otherwise render a schedular rating impractical.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

For the period prior to September 23, 2002, an increased 
evaluation for service-connected lumbar spine disability, 
currently evaluated as 60 percent disabling, is denied.

For the period from September 23, 2002, an evaluation in 
excess of 40 percent the orthopedic manifestations of lumbar 
spine disability is denied.  

For the period from September 23, 2002, a separate evaluation 
of 40 percent for peroneal nerve paralysis is allowed, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  




REMAND

Following a May 2007 Board decision granting service 
connection for cervical spine disability, the RO assigned a 
30 percent evaluation for cervical disc herniation with 
radiculopathy, effective February 26, 2001.  In a statement, 
received in September 2007, the Veteran expressed 
disagreement with both the assigned evaluation for the 
service connected cervical spine disability and its effective 
date.  The RO has not issued the Veteran a statement of the 
case (SOC) that addresses these issues, therefore a remand is 
necessary to correct this procedural deficiency.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2008), 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC pertaining to 
the issue of entitlement to an initial 
evaluation in excess of 30 percent for 
cervical disc herniation with 
radiculopathy, and entitlement to an 
effective date earlier than February 26, 
2001, for the grant of service connection 
for the service connected cervical spine 
disability.  The Veteran is hereby 
notified that, following the receipt of 
the SOC concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired. 
If, and only if, a timely substantive 
appeal is filed, should the case be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


